Citation Nr: 9902501	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran has active service from July 1964 to April 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
prostate cancer because the veteran failed to submit a well 
grounded claim.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans prostate cancer and his period of active service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
prostate cancer is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1468.  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id..  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service provided they become 
manifest to a compensable degree within the required time 
following service.  38 C.F.R. § 3.307(a)(6).  However, in 
order to be eligible for presumptive service connection for 
herbicide exposure, a veteran must have served in the 
Republic of Vietnam at some time between January 9, 1962 and 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer 
is included within the list of diseases for which this 
service connection presumption may apply.  38 C.F.R. 
§ 3.309(e).

The veterans service medical records do not contain any 
indication of prostate cancer during service.  The veteran 
was first diagnosed and treated for prostate cancer in 
October 1996.  He underwent a radical prostatectomy in 
November 1996 and was subsequently treated with radiation 
therapy.  His claim file contains three letters from VA 
physicians describing his prognosis and resulting emotional 
strain.

The veteran contends that he is entitled to service 
connection for prostate cancer based on presumptive status.  
The veteran, however, by his own admission, did not serve in 
the Republic of Vietnam.  Rather, the veteran was stationed 
in Korea, although during the Vietnam Era.  The veteran 
asserts that he may have been exposed to herbicides and/or 
other chemicals while stationed in Korea.  However, under the 
law, the service connection presumption for prostate cancer 
due to herbicide exposure is applicable only to those 
veterans who served in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The veteran also argues that although his service medical 
records do not contain indication of prostate cancer, he may 
have had undetected cancer during service because he was 
never tested at that time.  The veteran has not produced any 
medical opinions in support of this theory.  His own 
statements attempting to link the prostate cancer to his 
period of service are insufficient to satisfy the nexus 
component of a well-grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

The veteran has emphasized in his appeal that the origins of 
cancer are not conclusively determined and that it is 
possible he was exposed to cancer-causing agents while 
stationed in Korea.  While the Board takes note of the 
veterans belief that it is unfair to grant service 
connection for prostate cancer to veterans stationed in 
Vietnam and presumed exposed to herbicides, but not to those 
stationed in Korea, the Board lacks authority to address the 
veterans grievance.  The Board is authorized by statute and 
regulation to grant service connection in only those 
circumstances set forth by law, and cannot go beyond that 
authority.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

Service connection for prostate cancer is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
